Citation Nr: 0531056	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  96-44 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for sarcoidosis, claimed as 
fatigue and stiffness of the joints of the hands, fingers, 
and legs.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to June 
1979.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an August 1996 rating decision issued by the RO 
in Philadelphia, Pennsylvania.

In an October 2003 decision, the Board denied the veteran's 
claim.  He subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
October 2003 decision and remand the case to the Board for 
additional development.  

In an April 2004 order, the Court granted the Joint Motion, 
vacated the October 2003 decision of the Board, and remanded 
the claim to the Board for compliance with directives that 
were specified in the motion.  

The Board subsequently remanded this case back to the RO in 
June 2004 for requested development.  

The appeal is now being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the June 2004 remand, the Board instructed the RO to 
contact the veteran so as to determine which VA medical 
facilities had treated him for sarcoidosis and to request all 
available treatment records from each specified VA medical 
facility.  

Subsequently, in June 2004, the RO sent the veteran a letter 
requesting the locations and dates of all VA treatment for 
sarcoidosis.  

In response to this letter, the veteran, in an August 2004 
submission, reported that he had been admitted to the 
emergency room at the Jackson, Mississippi VA Medical Center 
(VAMC) in August 2004.  He indicated that x-ray studies had 
been taken during this hospitalization and that he was 
scheduled for a CT scan later in the same month.  (The 
veteran also reported private treatment from September 1986, 
but records of such treatment are already included in the 
claims file.)  

There is no indication form the claims file, however, that 
the RO ever requested treatment records from the VAMC.  

In this regard, the Board notes that VA has a duty to obtain 
VA treatment records of the veteran.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Moreover, the Court has determined that a remand by the Board 
confers upon a claimant, as a matter of law, the right to 
compliance with remand orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  As such, further efforts are needed 
to comply with VA's due process requirements.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Jackson 
VAMC and request all records of treatment 
of the veteran, dated from August 2004 to 
the present time.  All records received 
by the RO must be added to the claims 
file.  If the search for such records has 
negative results, documentation to that 
effect must be added to the claims file.  

2.  Then, following completion of any 
other indicated development, the RO 
should readjudicate the issue on appeal.  
If this claim remains denied, the RO 
should issue a Supplemental Statement of 
the Case, and the veteran and his 
representative should be afforded an 
appropriate period of time in which to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


